DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-21 are pending in the case. Claims 1, 7, and 17 are independent claims. Claim 21 is a new claim.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application based on PCT/CN2018/116037 filed 11/16/2018, which claims priority of Chinese application CN201810515382.X filed 05/25/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “at least one second kana set, each of the at least one second kana set corresponding to one kanji” in lines 11-12 of the claim and then recites “wherein, for each kanji, the second kana set corresponding to the kanji” in line 15 of the claim. There is not necessarily a one-to-one correspondence between a second kana set and a kanji. In other words, one kanji may have multiple second kana sets corresponding to it. Therefore, the recitation of “the second kana set” in line 15 is indefinite because it is unclear to which specific second kana set the element refers. Examiner interprets “the second kana set” as “a second kana set of the at least one second kana set”. If Applicant intends for a one-to-one correspondence between a second kana set and a kanji, Applicant is advised to amend the claims to more clearly recite this feature.
Dependent claims 2-6, 13, 14, and 21 are also rejected due to inheriting the deficiencies of claim 1.

Claims 7-12, 15, and 16 recite an apparatus with corresponding limitations to the method of claims 1-6, 13, and 14, respectively, and are therefore rejected for the same reasons.

Claims 17-20 recite a non-transitory computer-readable storage medium with corresponding limitations to the method of claims 1-4, respectively, and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4-7, 9-12, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 2005/0182794 A1), in view of Khatri et al. (US 2018/0046611 A1), in view of McMullen (US 2017/0201416 A1), and in view of Hayase (US 2016/0055146 A1).

Regarding claim 1, Masui teaches a method for processing word banks, comprising:
acquiring a first word bank (FIGS. 19-20 and [0202-0203]: for example, FIG. 20 illustrates an exemplary document dictionary/first word bank that is acquired);
acquiring a first data record in the first word bank (FIGS. 19-20 and [0202-0203]: for example, a first data record corresponds to the fourth line in FIG. 20, which illustrates an exemplary document dictionary/first word bank), wherein the first data record comprises a multi-kanji entry and a plurality of first kana sets, each of the first kana sets corresponding to one kanji in the multi-kanji entry, the multi-kanji entry being an entry which comprises a plurality of kanjis, and each of the first kana sets corresponding to one kanji comprising at least one kana corresponding to said kanji (FIGS. 19-20 and [0202-0203]: first data record is a multi-kanji entry. A kana set corresponds to each kanji in the multi-kanji entry. Specifically, ま is the kana set corresponding to the kanji 増, while すい is the kana set corresponding to the kanji 井);
searching, in the second word bank, for a plurality of target data records corresponding to the first data record (FIGS. 8 and 9A-D and [0148-0153]: target data records corresponding to the first data record are searched in a second word bank, which includes whatever characters are inputted on display), wherein each of the plurality of target data records comprises a target entry and at least one second kana set, each of the at least one second kana set corresponding to one kanji in the target entry, and wherein the multi-kanji entry comprises the target entries in the plurality of target data records, and wherein, for each kanji, the second kana set corresponding to the kanji is the same as the first kana set corresponding to the kanji (FIGS. 9A-D and [0148-0153]: Each target data record comprises a target entry and at least one second kana set. For example, the entered ma corresponds to a target entry for kanji 増, while the entered sui corresponds to a target entry for kanji 井. Note that, while the entered characters may be the Romanized version of second kana sets ま, the equivalent of ma, and すい, the equivalent of sui, the entered characters may be the kana, themselves, as seen in FIGS. 4-7. As such, second kana sets ま and  すい are the same as the first kana sets corresponding to their respective kanji’s. The target entries form the multi-kanji entry 増井); and

saving the first data record in the second word bank in response to the plurality of target data records corresponding to the first data record not being found in the second word bank, or
not saving the first data record in the second word bank in response to the plurality of target data records corresponding to the first data record being found in the second word bank.

Khatri teaches searching, in the second word bank, for a plurality of target data records corresponding to the first data record (FIG. 4 and [0042-0048]: a plurality of target data records in a base dictionary/second word bank corresponding to the first data record/first historical search query are searched); and saving the first data record in the second word bank in response to the plurality of target data records corresponding to the first data record not being found in the second word bank (FIG. 4 and [0049-0051]: if no match is found among the plurality of target data records, as seen in starting at operation 425, then the first data record is saved in the second word bank/base dictionary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second word banks in Masui to incorporate the teachings of Khatri and include saving the first data record in the second word bank in response to the plurality of target data records corresponding 

Masui in view of Khatri does not explicitly teach creating a second word bank, wherein the second word bank is blank; and wherein the first word bank includes a word bank having a tool for annotating kanji with one or more kanas.
McMullen teaches creating a second word bank, wherein the second word bank is blank ([0038]: an empty word bank/dictionary may be created. Once created, the administrator may “add dictionary items to the newly created dictionary container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masui in view of Khatri to incorporate the teachings of McMullen and include creating a second word bank, wherein the second word bank is blank. Doing so would allow the user to eventually create a specialized or customized second word bank as the second word bank begins as an empty word bank. This would preclude the second word bank from having been initially populated with generic and/or irrelevant records, which may waste memory space.


Hayase teaches wherein the first word bank includes a word bank having a tool for annotating kanji with one or more kanas (FIGS. 9-10 and [0067-0068]: the word bank, including a collection of words seen on the screen, includes a tool for annotating kanji with one or more kanas, or ruby characters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first word bank of Masui in view of Khatri and in view of McMullen to incorporate the teachings of Hayase and have wherein the first word bank includes a word bank having a tool for annotating kanji with one or more kanas. Doing so would allow the user to visually see the first kana sets associated with kanjis. This would reduce the likelihood of the user misreading or misunderstanding kanjis since the kanjis can be annotated with kanas which help prevent ambiguity for any unfamiliar kanjis. In this way, the user can more quickly read and recognize kanji characters, especially for less often used kanjis.

Regarding claim 3, Masui in view of Khatri, in view of McMullen, and in view of Hayase teaches the method according to claim 1. Masui further teaches wherein the method further comprises:
saving, in the second word bank, each second data record in the first word bank, wherein the second data record comprises a single-kanji entry and a first kana set corresponding to a kanji in the single-kanji entry (FIG. 6 and [0131-0133]: for example, a いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry; FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display).

Regarding claim 4, Masui in view of Khatri, in view of McMullen, and in view of Hayase teaches the method according to claim 3, wherein saving, in the second word bank, each second data record in the first word bank:
acquiring any data record in the first word bank (Masui, FIG. 6 and [0131-0133], FIGS. 19-20 and [0202-0203]: for example, a data record in the first word bank comprises a single-kanji entry and a first kana set いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry); and
determining that an entry in the data record is a single-kanji entry and saving the data record in the second word bank, in response to the data record comprising a first kana set (Masui, FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display in response to the data record comprising a first kana set) (Khatri, for the saving aspect, FIG. 4 and [0042-0051]: a data record is saved in the second word bank/base dictionary in response to the data record comprising a search query).

Regarding claim 5, Masui in view of Khatri, in view of McMullen, and in view of Hayase teaches the method of claim 1.
Masui further teaches 
Although Masui does not explicitly teach saving the data record in the first word bank, Masui teaches saving data records into word banks ([0166] and [0170]: modifications, including addition of registered data, may be made to the word bank to add a new data record). As such, it would for one of ordinary skill in the art to modify Masui in view of Khatri, in view of McMullen, and in view of Hayase with the additional teachings of Masui so as to add a data record from a word bank, like a third word bank, into a first word bank. Doing so would add words and additional attributes, like a context/application scenario, into a dictionary/word bank the user frequents for more convenient and accurate character inputs and prediction when relying on the word bank, as opposed to not adding a new data record into the first word bank. This would prevent the first word bank from being insufficient when relied upon by the user and allow the first word bank to present more relevant terms for certain contexts.

Regarding claim 6, Masui in view of Khatri, in view of McMullen, and in view of Hayase teaches the method according to claim 5. Masui further teaches wherein saving, in the first word bank, a data record having the preset application scenario in the third word bank comprises:
acquiring a data record which comprises the preset application scenario from the third word bank (FIGS. 19 and 20 and [0202-0203]: note that the data record in this exemplary dictionary includes an entry and at least one kana set corresponding to each kanji in the entry), wherein the data record comprises an entry, at least one kana set corresponding to each kanji in the entry, a usage frequency of each of the at least one kana set ([0125], FIG. 6, [0132-0133], [0135], [0139], [0160]: a usage frequency of each of the at least one kana set is evidently also an attribute of the data record), and the preset application scenario ([0175]: “dictionaries may also be used depending on the sort or the context of the document to be prepared to enable more effective document inputting”. Thus, each entry within a certain dictionary are associated with a specific preset application scenario, such as one for a list of place names);
selecting, according to the usage frequency of at least one kana set corresponding to the each kanji, a kana set corresponding to the each kanji from at least one kana set corresponding to the each kanji respectively (FIG. 6 and [0132]: for example, the usage frequency of いぬ corresponding to 犬 is most frequent and is thus selected); and
forming a first data record with the entry and the kana set selected for the each kanji and saving the first data record in the first word bank ([0166] and [0170]: 

Regarding claims 7, and 9-12, the claims recite an apparatus for processing word banks, comprising: a processor (Masui, CPU 101 of FIG. 1 and [0081]); and a memory configured to store at least one instruction executable by the processor: wherein the at least one instruction, when executed by the processor (Masui, ROM 102 of FIG. 1 and [0081-0083]), causes the processor to perform a method corresponding to the method recited in claims 1, 3, and 4-6, respectively, and are therefore rejected on the same premises.

Regarding claims 17, 19, and 20, the claims recite a non-transitory computer-readable storage medium for storing a computer program (Masui, ROM 102 of FIG. 1 and [0081-0083]), the computer program is loaded by a processor (Masui, CPU 101 of FIG. 1 and [0081-0083]) to execute an instruction for a method corresponding to the method recited in claims 1, 3, and 4, respectively, and are therefore rejected on the same premises.

Claims 2, 8, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 2005/0182794 A1), in view of Khatri et al. (US 2018/0046611 A1), in view of McMullen (US 2017/0201416 A1), in view of Hayase (US 2016/0055146 A1), and in view of Okajima et al. (US 2016/0283446 A1).

Regarding claim 2, Masui in view of Khatri, in view of McMullen, and in view of Hayase teaches the method according to claim 1. Similar to claim 1, Masui in view of Khatri further teaches wherein searching for the plurality of target data records corresponding to the first data record in the second word bank comprises:
searching for target data records, ma corresponds to a target entry including kanji 増, while the entered sui corresponds to a target entry including kanji 井. Note that the entered characters are the Romanized version of second kana sets ま, the equivalent of ma, and すい, the equivalent of sui, that are the same as the first kana sets from the first word bank. In another example, the kana themselves may be entered as seen in FIGS. 4-7. The target entries form the multi-kanji entry 増井) (Khatri, for saving into second word bank aspect, FIG. 4 and [0042-0048]: a plurality of target data records in a base dictionary/second word bank corresponding to the first data record/first historical search query are searched); and
determining that the plurality of target data records corresponding to the first data record are not found in the second word bank, in response not finding the target data 

Masui in view of Khatri, in view of McMullen, and in view of Hayase does not explicitly teach the entries being N single-kanji entries and:
dividing the multi-kanji entry in the first data record into N single-kanji entries, wherein N is an integer greater than 1, and the single-kanji entries are entries each comprising one kanji; and
searching for target data records, each target data record corresponding to one of the N single-kanji entries in the second word bank, wherein each target data record corresponding to one single-kanji entry comprises the single-kanji entry and a second kana set corresponding to a kanji in the single-kanji entry, and for each kanji, the second kana set corresponding to the kanji is the same as the first kana set corresponding to the kanji.

Okajima teaches dividing the multi-kanji entry in the first data record into N single-kanji entries, wherein N is an integer greater than 1, and the single-kanji entries are entries each comprising one kanji ([0059-0061], [0077], FIG. 8, and [0115]: incomplete words generated by dividing the word understandable by itself are also recorded in the dictionary. The multi-kanji entry is divided into single entries comprising a kanji);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the searching of the plurality of target data records in Masui in view of Khatri, in view of McMullen, and in view of Hayase to incorporate the teachings of Okajima and have the entries be N single-kanji entries and include: dividing the multi-kanji entry in the first data record into N single-kanji entries, wherein N is an integer greater than 1, and the single-kanji entries are entries each comprising one kanji; and searching for target data records, each target data record corresponding to one of the N single-kanji entries in the second word bank, wherein each target data record corresponding to one single-kanji entry comprises the single-kanji entry and a second kana set corresponding to a kanji in the single-kanji entry, and for each kanji, the second kana set corresponding to the kanji is the same as the first kana set corresponding to the kanji. Doing so would allow a more dynamic and 

Regarding claim 13, Masui in view of Khatri, in view of McMullen, and in view of Hayase and in view of Okajima further teaches the method according to claim 2. Masui in view of Khatri further teaches wherein the method further comprises:
saving each second data record in the first word bank in the second word bank, wherein the second data record comprises a single-kanji entry and a first kana set corresponding to the kanji in the single-kanji entry (Masui, FIG. 6 and [0131-0133]: for example, a second data record in the first word bank comprises a single entry and a first kana set いぬ corresponding to the kanji 犬. A candidate word for 犬 is made available from the first word bank to the user and can be saved in the second word bank when the candidate word is selected for entry; FIGS. 19-20 and [0202-0203], FIG. 26, and [0231]: for example, dictionary retrieving engine 1904 allows a second data record from first word bank to be loaded and shown for selection on the local display) (Khatri, for the saving aspect, FIG. 4 and [0049-0051]: a second data record/historical search query may be saved in the second word bank/base dictionary) (Khatri, for saving into second word bank aspect, FIG. 4 and [0042-0048]: a plurality of target data records in a base dictionary/second word bank corresponding to the first data record/first historical search query are searched).

Regarding claim 14, Masui in view of Khatri, in view of McMullen, and in view of Hayase and in view of Okajima teaches the method of claim 2.
Masui further teaches 
Although Masui does not explicitly teach saving, in the first word bank, the data record in the first word bank, Masui teaches saving data records into word banks ([0166] and [0170]: modifications, including addition of registered data, may be made to the word bank to add a new data record). As such, it would for one of ordinary skill in the art to modify Masui in view of Khatri, in view of McMullen, in view of Hayase, and in view of Okajima with the additional teachings of Masui so as to add a data record from a word bank, like a third word bank, into a first word bank. Doing so would add words into a dictionary/word bank the user frequents for more convenient and accurate character inputs and prediction when relying on the word bank, as opposed to not adding a new data record into the first word bank. This would prevent the first word bank from being insufficient when relied upon by the user.

Regarding claims 8, 15, and 16, the claims recite an apparatus with corresponding limitations to the method of claims 2, 13, and 14, respectively, and are therefore rejected on the same premises.

Regarding claim 18, the claim recites a non-transitory computer-readable storage medium with corresponding limitations to the method of claim 2 and is therefore rejected on the same premise.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 2005/0182794 A1), in view of Khatri et al. (US 2018/0046611 A1), in view of McMullen (US 2017/0201416 A1), in view of Hayase (US 2016/0055146 A1), and in view of Farraro (US 2014/0324428 A1).

Regarding claim 21, McMullen in view of Khatri, in view of McMullen, and in view of Hayase teaches the method of claim 5. Although Masui teaches an application-scenario ([0175], FIG. 19, and [0207]), Masui in view of Khatri, in view of McMullen, and in view of Hayase does not explicitly teach wherein the present application scenario comprises news or songs lyrics.
Farraro does not explicitly teach wherein the present application scenario comprises news or songs lyrics (FIG. 3 and [0028]: for example, the present application scenario comprises song lyrics which may be added to the dictionary 306/word bank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masui in view of Khatri, in view of songs lyrics. Doing so would allow the user to obtain words more accurately since words may be acquired from the word bank in accordance with an application scenario, or context. In the instance of song lyrics, certain words may be recognized to be more relevant in song lyrics than other words. This would allow the word bank to be more efficient since words may be associated with an application scenario.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art, which includes:
US 6128632 A: formatting rubi annotation of kanji characters
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171